Citation Nr: 1132482	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-48 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased apportionment of the Veteran's compensation benefits.

(The issue of entitlement to an effective date for the reinstatement of the Veteran's compensation benefits following incarceration, prior to September 1, 2009 is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty during and after World War II.  The appellant is his estranged spouse.  

By letter dated June 2010, the VA Regional Office (RO) informed the appellant that her monthly apportionment of $150 remained in effect.  She filed a timely appeal to the Board of Veterans' Appeals (Board).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes this is a contested claim.

In her substantive appeal received in January 2011, the appellant indicated she wanted to testify at a hearing at the RO before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should schedule the appellant for a hearing before a Veterans Law Judge of the Board, in accordance with applicable provisions.  The appellant should be notified of the time and place to report.  The RO is reminded this is a contested claim and compliance with 38 C.F.R. § 20.713 (2010) is required.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



